Citation Nr: 9911096	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  97-30 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL


Appellant



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran, who had active service from March 1968 to 
September 1980, died in March 1997.  He served in Vietnam 
from August 1968 to July 1969.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of the 
Montgomery, Alabama Regional Office (hereinafter RO), of the 
Department of Veterans Affairs (hereinafter VA).  

In November 1998, a hearing was held at the RO before the 
Board Member signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7102 (West 1991 & Supp. 1998).  At that time it was noted 
that the only issue under appeal was the one listed on the 
title page.  During that hearing, the appellant submitted a 
written waiver of consideration of additional evidence by the 
RO. See 38 C.F.R. §§ 19.37, 20.1304 (1998).  This evidence 
consisted of the veteran's medical file from Keesler USAF 
Hospital, and several written statements from physicians.  A 
transcript of the hearing testimony has been associated with 
the claims file.


FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal.

2.  The veteran died in March 1997, at the age of 50, and the 
immediate cause of death as listed on the death certificate 
was pneumonia due to leukemia.  No other conditions were 
noted as a significant condition contributing to death. The 
manner of death is listed as "natural causes," and an 
autopsy was not performed.   

3. Post service treatment records reflect that the veteran 
was first diagnosed with leukemia in December 1993, 13 years 
after service.  

4.  At the time of the veteran's death, service connection 
had been established for an old fracture, upper third, 
humerus, with malunion evaluated at 20 percent disabling; 
recurrent low back strain evaluated at 10 percent disabling; 
residuals of lateral condylectomy, right fifth toe; fracture, 
lateral malleolus, right; and, callosities, left foot each 
evaluated as noncompensable.  The total service connected 
evaluation was 30 percent.

5. Leukemia may not be presumed to have been incurred as the 
result of exposure to herbicide agents used in Vietnam.  It 
was not shown that he had lung cancer at the time of death.

6.  Service medical records do not show the presence of 
leukemia during service, nor is leukemia demonstrated within 
one year following separation from service.

7.  There is no competent evidence submitted that implicates 
the veteran's service  with the pneumonia as a consequence of 
leukemia that caused his death; service connection under 
provisions for Agent Orange exposure is not legally 
permissible.  



CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309, 3.312  (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question which must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 
A plausible claim is "one which is meritorious on its own or 
capable of substantiation." Black v. Brown, 10 Vet. App. 279 
(1997). The duty to assist under 38 U.S.C.A. § 5107(a) is 
triggered only after a well-grounded claim is submitted. See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  Evidentiary 
assertions by the person who submits a claim must be accepted 
as true for the purposes of determining whether a claim is 
well-grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion. See King v. Brown, 5 Vet. App. 19 
(1993).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim. See Grottveit  v. Brown, 5 
Vet. App. 91, 93 (1993). For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability. See Epps v. Brown, 9 Vet. App. 341, 343- 
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998). 
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998). However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).

Moreover, with certain enumerated disorders such as leukemia, 
service incurrence may be presumed if the disease is 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause of death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.312 (1998). When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A chronic disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 (1998) will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) 
(1998) will be considered chronic under these provisions.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.307(a) (1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service in Vietnam, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6)(iii) (1998) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1998) are also satisfied: chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e) (1998).  Where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The evidentiary assertions as to the claim of service 
connection for the cause of the veteran's death as a result 
of Agent Orange exposure in service, while presumed credible, 
are beyond the competence of the appellant, and are 
inherently incredible when viewed in the context of the total 
record.  As noted in the Certificate of Death, the veteran 
died on March 28, 1997, at the age of 50, and that the 
immediate cause of death was pneumonia as a consequence of 
leukemia.  No autopsy was performed. At the time of the 
veteran's death, service connection had been established for 
an old fracture, upper third, humerus, with malunion 
evaluated at 20 percent; recurrent low back strain evaluated 
at 10 percent; and, residuals of lateral condylectomy, with 
excision, helomadurum, with exostosis, right fifth; fracture, 
lateral malleolus, right; and, callosities, left foot each 
evaluated as noncompensable.  The total service connected 
evaluation was 30 percent.
  
A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of leukemia, or 
cancer of any type.  The veteran was medically retired in 
September 1980 due to injuries to the left shoulder area 
sustained in an automobile accident.  

The post service clinical evidence of record is extensive.  
The record indicates treatment for various unrelated 
disorders.  The veteran was first diagnosed with leukemia in 
December 1993.  There is no indication of leukemia in service 
or within 1 year following separation.

He reportedly was in the process of being transferred from 
Providence Hospital to the Keesler Air Force Base Hospital, 
and died in the ambulance in 1997. 

In November 1998, in a hearing before a traveling Member of 
the Board at the RO, the appellant offered testimony in 
support of her claim.  She submitted the veteran's medical 
file from Keesler USAF Hospital and other evidence.  At that 
time she waived regional office jurisdiction, and the 
evidence was accepted by the Member.  The appellant testified 
that the veteran was terminally ill, and in the last stages 
of his illness when he died.  She testified that he had the 
lower left part of his lungs removed in 1995.  She believed 
the lung damage was caused by the chemotherapy for leukemia.  
It was also suggested that lung cancer may have been present.  
The appellant referred to a medical opinion from San Antonio 
which notes," a great possibility while he was serving in 
Vietnam, he was exposed to some type of, if not the spray 
some type of radiation or something."

The file also contains, the following;

A letter dated in August 1997 from Stacey K. Lewis, Maj., 
USAF, MC, noted that the veteran was diagnosed in December 
1993 and received chemotherapy treatment in January and March 
1994.  He had a relapse in August 1994, and underwent a 
marrow transplant in October 1994.  He went into remission 
for two years and had a relapse in December 1996.  A second 
marrow transplant was unsuccessful and the veteran died in 
March 1997.  The physician noted that the etiology of most 
cases of acute leukemia was unknown.  There were multiple 
factors known to contribute to the development of leukemia 
including environmental exposure to chemicals and toxins.  
Maj. Lewis opined, that it was possible that exposure 
received by the veteran in his time in service could have 
been a contributing factor to his leukemia, "although there 
is no proof that that is the case."

A letter dated in July 1997 from Anthony J. Jaslowski, Maj., 
USAF, MC, in essence, summarizing the leukemia history as 
noted in the August 1997 letter, but offering no opinions.

A letter dated in May 1995 from Major Jaslowski, noting that 
the veteran had a wedge resection of his right lung in May 
1995 with a finding of probable infectious etiology, possibly 
fungal.  It is noted that a right lung biopsy was done.  
Cancer was not found.

Dr. Lewis opined, that it was possible that exposure received 
by the veteran in his time in service could have been a 
contributing factor to his leukemia, "although there is no 
proof that that is the case."  This statement is very 
equivocal.  The Court made it clear in Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), that medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  Additionally, the Court in Tirpak further commented 
that medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
disorder claimed or the relationship thereto.  Therefore, the 
statement by Dr. Lewis is not persuasive and it shall not be 
enough to well ground the appellant's claim. See Leshore v. 
Brown, 8 Vet. App. 406 (1995).  The doctor's statement does 
not indicate that the exposure caused the leukemia in this 
case.  Moreover, the current regulatory criteria do not 
recognize that the pertinent chemical exposure causes the 
type of cancer that killed this veteran.

It has been contended that herbicide exposure in Vietnam is 
implicated in his death, and that service connection should 
be granted on this basis.  It is conceded that a veteran who 
served in Vietnam had herbicide exposure.  However, in this 
case, there is no competent medical evidence suggesting a 
connection between the veteran's service and his cause of 
death, leukemia.  The appellant's assertions of medical 
causation alone are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where there is no medical 
evidence of the claimed disorder during service, where there 
is no medical evidence linking the claimed disorder to 
service or an in-service event or occurrence, or where the 
disorders are not currently demonstrated, the claim is not 
well-grounded.  See Montgomery v. Brown, 4 Vet. App. 343 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Consequently, in the absence of competent evidence of medical 
causation between service and the veteran's cause of death, 
the claim is not well-grounded, and must be denied.

While the Board has considered the contention of the 
appellant that the veteran should have been service connected 
for leukemia, such lay hypothesizing as to matters requiring 
medical expertise, in the absence of any independent 
supporting clinical evidence from a physician or other 
medical professional, cannot constitute evidence to make a 
claim well grounded. See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  It is 
also again noted that service connection for leukemia had not 
been established at the time of death. Accordingly, as there 
is no "independent" objective medical evidence of record to 
support the appellant's contention, the Board must find the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death to be not well-grounded. 

Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of non-prejudicial error).  While 
the RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form she completed, the 
notice of rating decision, and, the statement of the case.  
The discussion above informs the appellant of the types of 
evidence lacking, and which she should submit for a well 
grounded claim.  There is no indication that there is 
additional evidence that is available which would render the 
claim well grounded.

Finally the appellant's service representative requested that 
the doctrine of benefit of the doubt be applied to the 
appellant's claim and that service connection should be 
granted for the cause of the veteran's death.  That doctrine 
requires resolution of an issue in favor of the claimant when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 1991 &  
Supp. 1998).  However, in this case, there is no competent 
positive evidence that the veteran's death was caused by any 
incident, or disability during service disability.  
Therefore, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied on the basis that the claim is not 
well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

